Citation Nr: 1742462	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, and anxiety.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In January 2016 the Board remanded the issue on appeal for further development.  However, additional development remains necessary, and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, for the following reasons another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, the Veteran was afforded a VA examination in August 2016, and the examiner provided an addendum opinion in September 2016, whereby she opined that the Veteran's symptoms did not satisfy all the criteria for a diagnosis of PTSD according to the DSM-IV, to include specifically criterion B and C.  She also opined that the Veteran's current diagnosis of an unspecified depressive disorder with anxious distress was not considered to be related to service.  Subsequently, in January 2017 the Veteran stated that his symptoms were increasing in severity and that he needed to drink to go to sleep.  Thus, the Veteran should be afforded a new VA psychiatric examination to determine whether he currently has a psychiatric disorder that is related to service.   The Veteran's DD 214 shows that he had service in Southwest Asia from January 1991 to May 1991.  

Second, in the January 2016 remand, the Board requested that a copy of the Veteran's Persian Gulf Registry examination dated on June 16, 2009 be associated with the file.  A copy of this examination does not appear in the record.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the record a copy of the Persian Gulf Registry examination report dated on June 16, 2009.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If the examination report is unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted to determine the nature and etiology of the Veteran's psychiatric disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran, the examiner is asked to do the following:

a.) Offer an opinion as to whether the Veteran currently meets the DSM-IV criteria for a diagnosis of PTSD.  If so, the examiner must provide an opinion as to whether the PTSD symptoms are related to the Veteran's fear of hostile military or terrorist activity during service.  

b.) Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder other than PTSD and unspecified depressive disorder with anxious distress is related to the Veteran's service.  In rendering this opinion, the examiner is asked to consider that the Veteran served in the Gulf War from January 1991 to May 1991 as a motor transport operator and contends that he saw burning oil fields, dead bodies, enemy prisoners of war, and feared for his life.  See DD 214 and June 2009 stressor statement.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why. 

3. The AOJ must review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. When the development requested has been completed, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

